 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 
 
 
 
 
 
 
 
 
EXHIBIT 10.51
 
 
 
 
 
 
 

 
 
 

--------------------------------------------------------------------------------

 

EMPLOYMENT AGREEMENT


 
THIS AGREEMENT ("Agreement") effective as of July 5,2006
 
BETWEEN:
 
Calais Resources Corporation
 
4415 Caribou Road. P.O. Box 653
Caribou, Nederland, CO 80466-0653
 
(the "Company")
 
-and-
 
David K. Young
 
8839 W. Crestline Dr.
Littleton, Colorado 80123
 
(the "Executive")
 
RECITALS
 
WHEREAS the Executive is an Officer of the Company and is employed in the
Business (as defined below) operated by the Company; and
 
WHEREAS the Company and Executive desire that the agreements and understandings
pursuant to which Company has agreed to hire Executive and Executive has agreed
to serve be set forth in writing for the benefit of both parties:
 
NOW THEREFORE in consideration of the promises and mutual covenants herein
contained, the parties hereto agree as follows:
 
1.           Defined Terms
 
(a)   "Board" means the Board of Directors of the Company;


 
 

--------------------------------------------------------------------------------

 

(b)        
"Business" means the business presently or hereafter carried on by the Company
in the area of mineral resource exploration, development and production;

 
(c)        
"Disability" means the inability of the Executive as a result of illness or
injury to perform his responsibilities as an employee of the Company for a
period of 180 consecutive days or 200 days out of 400 days;

 
(d)        
"Effective Change of Control" means the occurrence, within a single transaction
or series of related transactions occurring within the same 12-month period, of
a change in the identity of persons who individually or collectively hold rights
to elect, or to approve the election of, a majority of the members of the Board,
including, without limitation, transactions consisting of one or more sales or
other transfers of assets or equity securities, mergers, consolidations,
amalgamations, reorganizations, or any similar transactions; and

 
(e)        
"Stock Option Plan" means the incentive stock option plan of the Company for
directors, officers, employees and other service providers of the Company.

 
2.           Employment
 
(a)        
The Company (directly or through its United States and other subsidiaries) shall
employ the Executive, and the Executive shall serve the Company and its
subsidiaries as, President and Chief Executive Officer_or in such other capacity
or capacities as may be determined by the Board from time to time.

 
(b)        
The Executive represents that he has the required skills and experience to
perform the duties required of him as President and Chief Executive Officer_and
agrees to be bound by the terms and conditions of this Agreement.

 
(c)        
The Executive will be employed by the Company on a full-time basis and will
devote himself exclusively to the Business and will not be employed or engaged
in any capacity in any other business that is in competition with the Business
of the Company, without the prior written approval of the Company.

 
(d)   The Executive acknowledges that in carrying out his duties and
responsibilities:
 
                                i)
the Executive shall comply with all lawful and reasonable instructions as may be
given by the Board;

 
                                ii)
the Executive will perform his duties with the highest level of integrity and in
a manner which shall engender the Company's complete confidence in the
Executive's relationship with other employees of the Company and with all
persons dealt with by the Executive in the course of employment; and

 
 

 
2

--------------------------------------------------------------------------------

 

                                iii)
the Executive will perform his duties in a diligent, loyal, productive and
efficient manner and use his best efforts to advance the Business and goodwill
of the Company.

 
(e)       
The Executive is employed on a full-time basis for the Company and understands
that the hours required to meet the objectives of his employment will vary and
be irregular.

 
(f)       
The location of the Executive's employment under this Agreement shall be in the
State of Colorado,

 
3.           Compensation and Benefits
 
As compensation for the services to be rendered by the Executive to the Company,
the Company agrees to provide the remuneration and benefits set out in this
paragraph 3.
 
(a)          Base Salary and Discretionary Bonus
 
The Executive shall be paid a minimum annual base salary of US$ 175,000. The
amount of such salary shall be reviewed annually by the Board. Said salary shall
be subject to all deductions required by law or required by company policy and
shall be paid bi-monthly, in arrears, by check or deposit, or such other
periodic installments as may be from time to time agreed. In addition, the
Executive may be entitled to receive a discretionary performance bonus in such
amount, if any, as the Board in its sole discretion may determine.
 
(b)          Grant of Stock Options
 
The Executive shall be eligible to receive stock options granted pursuant to the
Stock Option Plan, on such terms and conditions as the Board in its discretion
may determine.
 
(c)          Automobile Allowance
 
The Executive shall be entitled to receive an automobile allowance to cover
normal day-to-day operating (including fuel) and maintenance costs paid by the
company.
 
(d)          Health (Medical and Vision), Dental, Long Term Disability and Life
Insurance
 
The Executive shall be entitled to receive and participate in health (medical
and vision), dental, long-term disability and life insurance programs as are
made available by the Company to other executive employees , provided that the
Company may modify, suspend, or discontinue any or all of such benefits for its
employees generally or for any group thereof, without obligation to replace any
such modified, discontinued or suspended benefit with any other benefit or to
otherwise compensate the Executive in respect thereof.




 
3

--------------------------------------------------------------------------------

 
 
 
(e)           Indemnification and D&O Liability Insurance
 
To assure that Executive will be in a position to perform his duties to the
Company without concern over unwarranted liability, the Company shall indemnify
and advance reasonable defense expenses to the Executive to the full extent
permitted by Colorado. The Company shall also use its best efforts to purchase,
at the earliest time practicable, one or more policies of directors and officers
liability insurance in an amount adequate to protect Executive against claims
made against him for actions taken or not taken in the conduct of his duties to
the Company.
 
4.           Vacation
 
The Executive will be entitled to twenty (20) days of vacation during each
twelve- (12) month period calculated from January 1, 2006 plus usual statutory
and other public holidays, the timing of such vacation to be mutually agreed
upon between the Executive and the Company. Vacation entitlement not used in any
12-month period may be carried forward, provided that, if it is not used in the
next 12-month period, the Executive shall be paid the cash equivalent of any
unused vacation entitlement.
 
5.           Expenses
 
The Executive shall be reimbursed by the Company for business expenses incurred
as a result of his work on behalf of the Company. The Company shall reimburse
the Executive for such expenses upon presentation of supporting documentation
satisfactory to the Company in accordance with the tax principles applicable in
the United States for such reimbursement and the Company's established
reimbursement policies, as those policies may be modified from time to time in
the Company's discretion.
 
Terms of the Agreement and Termination
 
(a)      
This Agreement shall commence on the date hereof and shall be of indefinite term
unless terminated pursuant to the provisions hereof.

 
(b)      
The Executive may terminate his employment pursuant to this Agreement by giving
at least one (1) month's advance notice in writing to the Company. The Company
may waive such notice, in whole or in part, and, if it does so, the Executive's
entitlement to remuneration and benefits pursuant to this Agreement will cease
on the date such notice is waived.

 
(c)      
The Executive's employment shall terminate upon the death of the Executive,
whereupon all stock options granted to the Executive shall immediately vest and
shall be exercisable by the Executive's heirs, executors, administrators or
personal representatives in accordance with the terms of the Stock Option Plan.



 


 
4

--------------------------------------------------------------------------------

 
(d)      
The Executive's employment shall be terminated upon the Disability of the
Executive.

 
(e)      
In the event of an Effective Change of Control, the Executive's employment shall
be deemed to have been terminated without cause, and the Company shall be
obligated to pay the Executive the severance payments calculated in accordance
with subparagraph 6(f) hereof.

 
(f)      
The Executive's employment may be terminated without cause by majority vote of
the Board. In the event that the Executive's employment is so terminated, or is
deemed to have been terminated pursuant to subparagraph 6(e) hereof, any stock
options granted but not vested shall be immediately vest, and the Company shall
pay to the Executive 36 months salary, in compensation for the Executive's loss
of employment, together with a payment equal to 50% of any bonus entitlement of
the Executive for each year in such 36 month period, plus any other compensation
which the Executive is entitled to receive. Health (medical and vision), dental,
long term disability and life insurance plan coverage in effect on the last day
of employment shall continue, without material change, for a period of 36
months. The Executive shall not have the duty to mitigate damages. For the
purpose of calculating payments due to the Executive pursuant to this
subparagraph 6(f), all Federal and State taxes and Federal excise taxes
(parachute taxes) shall be grossed-up.

 
(g)      
The Company may terminate the Executive's employment without notice or payment
in lieu of such employment, for cause. For the purposes of this Agreement
"cause" shall mean (i) the failure to follow written policies or directions of
the Board not inconsistent with this Agreement or contrary to applicable law,
(ii) neglect of responsibilities after the receipt of written notice setting
forth the performance deficiencies and providing 45 days to cure such
deficiencies, (iii) acts of dishonesty, fraud, misrepresentation,
insubordination, harassment or employment discrimination, and (iv) indictment
for a felony.

 
7.           Notices
 
(a)      
Any notice required or permitted to be given to the Executive shall be
sufficiently given if delivered to the Executive personally or mailed by
registered mail to the Executive's home address.

 
(b)      
Any notice required or permitted to be given to the Company shall be
sufficiently given if delivered to the Secretary of the Company personally or if
mailed by registered mail to the Company's principal office, attention Corporate
Secretary.

 
(c)      
Any notice given by registered mail shall be deemed to have been given
forty-eight hours after the time it is posted.



 


 
5

--------------------------------------------------------------------------------

 
8.          Entire Agreement
 
This Agreement terminates, replaces and supersedes all prior agreements, oral or
written, between the parties hereto. This Agreement contains the final and
entire understanding and agreement between the parties hereto with respect to
the subject matter hereof, and they shall not be bound by any terms, conditions,
statements, covenants, representations, or warranties, oral or written, with
respect to the subject matter hereof not contained in this Agreement.
 
9.          Headings
 
The headings in this Agreement are for convenience of reference only, and under
no circumstances should they be construed as being a substantive part of this
Agreement nor shall they limit or otherwise affect the meaning hereof.
 
10.          Warranty
 
Each of the parties hereto represents and warrants that there are no
restrictions, agreements or limitations on such party's right or ability to
enter into and perform the terms of this Agreement.
 
11.          Severability
 
If any provision or provisions of this Agreement shall be held to be invalid,
illegal or unenforceable by a court of competent jurisdiction for any reason
whatsoever (i) the validity, legality and enforceability of the remaining
provisions of this Agreement (including without limitation, all portions of any
paragraphs of this Agreement containing any such provision held to be invalid,
illegal or unenforceable, that are not themselves invalid, illegal or
unenforceable) shall not in any way be affected or impaired thereby, and (ii) to
the fullest extent possible, the provisions of this Agreement (including,
without limitation, all portions of any paragraph of this Agreement containing
any such provision held to be invalid, illegal or unenforceable, that are not
themselves invalid, illegal or unenforceable) shall be construed so as to give
effect to the intent manifested by the provision held invalid, illegal or
unenforceable.
 
12.          Modification
 
Any modification of this Agreement must be in writing and signed by both the
Executive on the one hand and by the Company acting through an officer duly
authorized to execute such modification on behalf of the Company or such
modification shall have no effect and shall be void.
 
13.          Waiver
 
The waiver by either party of any breach or violation of any provision of this
Agreement shall not operate or be construed as a waiver of any subsequent breach
or violation. No


 
 
 
6

--------------------------------------------------------------------------------

 
 
waiver of any of the provisions of this Agreement shall be deemed or shall
constitute a waiver of any other provisions hereof (whether or not similar) nor
shall such waiver constitute a continuing waiver.
 
14.          Assignment of Rights
 
The rights that accrue to the Company under this Agreement shall pass to its
successors or assigns. The rights of the Executive under this Agreement are not
assignable or transferable in any manner.
 
15.          Independent Legal Advice
 
The Executive acknowledges that he has read and understands this Agreement, and
acknowledges that he has had the opportunity to obtain independent legal advice
with respect to it.
 
16.          Time of Essence
 
Time shall be of the essence of this Agreement.
 
17.          Governing Law
 
This Agreement shall be governed by and construed in accordance with the laws of
the State of Colorado. Any dispute between the Company and Executive shall be
brought exclusively in the State or Federal Courts located in Denver, Colorado.
In the event of such dispute, the prevailing party shall be entitled to recover
its reasonable attorneys fees and costs.
 
IN WITNESS WHEREOF the parties have duly executed this Agreement effective as of
the date first written above.


 
CALAIS RESOURCES


 
By:         /s/ David R. Russell                         
 
David R. Russell
 
Chairman of the Board
 


 
Executive
 
/s/ David K. Young                              
 
David K. Young
 
 
7
 
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 